Citation Nr: 1111789	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative changes of the left knee.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a shell fragment wound of the back.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and K.L.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION


The Veteran served on active duty from August 1965 to August 1968.  He is the recipient of the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen claims of service connection for degenerative changes of the left knee and residuals of a shell fragment wound of the back.  

In January 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for degenerative changes of the left knee and residuals of a shell fragment wound of the back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The agency of original jurisdiction (AOJ) determined that new and material evidence had not been submitted to reopen the claims of service connection for degenerative changes of the left knee and residuals of a shell fragment wound to the back in a March 2006 rating decision.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision.  

3.  The evidence received since the March 2006 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for degenerative changes of the left knee and residuals of a shell fragment wound of the back.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied reopening the claims for service connection for degenerative changes of the left knee and residuals of a shell fragment wound of the back loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302(b), 20.1103 (2010).

2.  The evidence received since the March 2006 rating decision is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claims on appeal, any error by VA in complying with the requirements of VCAA is harmless.  As noted above, the underlying claims of service connection are being REMANDED to the AMC for further development.  

II.  Decision

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veteran Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the time of the March 2006 rating decision, which determined that new and material evidence had not been submitted to reopen the claims for service connection for degenerative changes of the left knee and residuals of a shell fragment wound of the back, the evidence of record consisted of the Veteran's service treatment records, private medical records from April 1998 to September 2003, VA outpatient treatment records from October 1985 to March 2005, and results from a May 1987 VA examination.  The RO concluded that new and material evidence had not been submitted to successfully reopen the claims because the most recent private treatment records failed to show treatment for the Veteran's left knee and back.  The RO determined that the newly submitted evidence submitted in connection with his claims did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claims and did not raise a reasonable possibility of substantiating the claims.  The Veteran was notified of the denial in a March 2006 letter, including his appellate rights.  He did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran asserts that service connection is warranted for his left knee and back disorders.  During the January 2011 hearing, the Veteran testified that during his military service, he injured his knee and back after he was "blown off" a truck in Vietnam.  He explained that after the accident, he was unable to walk and received treatment at a hospital thereafter.  Since that time, the Veteran contends that problems continue to persist with his back and left knee, and service connection is warranted for the stated disabilities.  The Board finds that new and material evidence to reopen the claims for service connection for degenerative changes of the left knee and residuals of a shell fragment wound of the back have been received.  The Veteran has provided testimony during the course of the appeal with regards to his left knee and back disabilities.  Given the state of the current record and the newly received evidence, the Board finds that new and material evidence has been submitted.  Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the claims are reopened.
ORDER

New and material evidence having been received, the claim for service connection for degenerative changes of the left knee is reopened.  To this extent only, the benefit sought on appeal is granted.  

New and material evidence having been received, the claim for residuals of a shell fragment wound of the back is reopened.  To this extent only, the benefit sought on appeal is granted.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for degenerative changes of the left knee and residuals of a shell fragment wound of the back.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As previously noted, at the January 2011 hearing, the Veteran testified that his left knee and back disabilities are related to his active military service.  The Veteran stated that he was blown off a truck in Vietnam while in service.  He suffered left knee and back injuries and received treatment by medics after the accident.  Since his discharge from active duty, the Veteran asserts that his problems associated with his back and left knees have continued to persist.  The Board notes that the Veteran's DD Form 214 notes wound fragmentation of the left leg and back.  Additionally, as noted above, he is the recipient of the Purple Heart.  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

Although there is no medical evidence of knee or back complaints contained within the Veteran's service treatment records, the Veterans statements are credible, and the available service records clearly establish combat service as well as some type of in-service injury to his left leg and back.  Therefore, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) are applicable in this instance.  However, the record contains no medically documented evidence of symptomatology for many years after service.  There is insufficient competent medical evidence on file to establish a nexus between any in-service event and the Veteran's current left knee and back disorders.  Although 38 U.S.C.A. § 1154(b) provides that service connection for a combat-related injury may be based on lay statements, alone, the statute does not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Inasmuch as there is an indication that the Veteran's current left knee and back disorders may be related to some incident of service the matter must be remanded for a VA examination and opinion.  38 C.F.R. § 3.159, McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his left knee and low back disorders.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records.  

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his claimed left knee and back disorders.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with his left knee and back found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  If no disability of the left knee and/or back is present the examiner must state so.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


